WILLIAMS SECURITIES LAW FIRM, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone: 813-831-9348 e-mail: Michael@GoPublicDirect.com October 10, 2013 Mr. Edwin Kim United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: HealthTalk Live, Inc. Registration Statement on Form S-1 Filed on July 1, 2013 File No. 333-189735 Dear Mr. Kim: We have filed on EDGAR the above Amendments No. 4 and 5 containing changes to the auditor’s opinion. We apologize but due to a scrivener error, the audit opinion date Amendment 4 was incorrectly stated as August 30, 2013, thus we are filing the Amendment 5 which contains the correct date of June 20, 2013 as well as an electronic signature. That’s the only change from Amendment 4. We apologize for any inconvenience this may have caused the staff. Sincerely, /s/ MICHAEL T. WILLIAMS, ESQ. Michael T. Williams, Esq.
